Mr. Presiding Justice Baker delivered the opinion of the court. 5. Libel and slander, § 123*—when matters occurring after the publication inadmissible. Evidence of facts occurring more than two years after the publication of the alleged libel does not tend to show the truth of the publication nor is it admissible in mitigation of damages. 6. Libel and slander, § 146*—when proof of the truth of the publication insufficient. In an action for libel, where the principal charge in the publication was that plaintiff was a boy disguised as a girl, proof that plaintiff was masculine in her behavior and guilty of acts indicating an undue afiection for women, held not to amount to proof of the truth of the publication. 1. Libel and slander, § 160*—questions for court. The purport of the publication is a question of law for the court. 8. Witnesses, § 210*—form of questions on cross-examination. It is the province of counsel on cross-examination to ask questions, not to state facts. A question so framed that the answer “No sir” would deny only a part of a question is improper. 9. Witnesses, § 210*—what questions on cross-examinations are improper. In an action for libel, question asked of plaintiff on cross-examination concerning whether plaintiff’s mother had been married eight times, held improper.